Exhibit 10.5
















ALLIANCE ONE INTERNATIONAL, INC.

PENSION EQUITY PLAN

Amended and Restated Effective January 1, 2009

Originally Effective January 1, 1986











TABLE OF CONTENTS

ARTICLE 1

Definitions

4

1.01

Accounting Firm

4

1.02

Administrator

4

1.03

Affiliate

4

1.04

Board

4

1.05

Cash Balance Plan

4

1.06

Capped Parachute Payments

4

1.07

Cause

4

1.08

Change in Control

4

1.09

Code

5

1.10

Compensation

5

1.11

Compensation Committee

5

1.12

Control Change Date

5

1.13

Corporation

5

1.14

Credited Compensation

5

1.15

Credited Service

6

1.16

Employee

6

1.17

Excess Parachute Payment Amount

6

1.18

Fiscal Year

6

1.19

Frozen Average Compensation

6

1.20

Grandfathered Participant

6

1.21

Joint and Survivor Annuity

7

1.22

Net After-Tax Amount

7

1.23

Normal Form

7

1.24

Normal Retirement Allowance

7

1.25

Normal Retirement Date

7

1.26

Offset Amount

7

1.27

Parachute Payment

8

1.28

Participant

8

1.29

Plan

8

1.30

Pro Ration Percentage

8

1.31

Retirement, Retire, Retired or Retires

9

1.32

Separation from Service

9

1.33

Spouse or Surviving Spouse

9

1.34

Year of Service

9

ARTICLE 2

Participation

10

ARTICLE 3

Retirement Allowance

10

3.01

Normal Retirement Allowance

10

3.02

Time and Form of Payment of Normal Retirement Allowance

10

3.03

Pre-Retirement Death Benefit

11

3.04

Delay of Payments

12

3.05

Certain Retired Participants as of December 31, 2008

12

ARTICLE 4

Vesting

12

4.01

Normal Vesting

12

4.02

Change in Control

12

4.03

Transition Rules

13











4.04

Forfeiture Upon Termination for Cause

13

ARTICLE 5

Administration of the Plan

13

5.01

Powers of Administrator

13

5.02

Delegation

14

5.03

Costs

14

5.04

Reliance

14

5.05

Indemnification

14

5.06

Cooperation

14

ARTICLE 6

Claim and Appeal Procedures

14

6.01

Filing of a Claim for Benefits

14

6.02

Notification to Claimant of Decision

15

6.03

Procedure for Appeal and Review

15

6.04

Decision on Review

15

6.05

Action by Authorized Representative of Claimant

16

6.06

Exhaustion of Administrative Remedies and Deadline for Filing Suit

16

ARTICLE 7

Termination, Amendment or Modification of Plan

16

7.01

Reservation of Rights

16

7.02

Limitation on Actions

16

ARTICLE 8

Miscellaneous

16

8.01

Limitation on Benefits

16

8.02

Unfunded Plan

16

8.03

Other Benefits and Agreements

16

8.04

Facility of Payments

16

8.05

Restrictions on Transfer of Benefits

16

8.06

No Guarantee of Employment

16

8.07

“Top Hat” Pension Benefit Plan

16

8.08

Receipt and Release

16

8.09

Reliance on Data

16

8.10

Withholding and Reporting

16

8.11

Number and Gender

16

8.12

Headings

16

8.13

Deferred Compensation

16

8.14

No Tax Representations

16

8.15

Binding Effect

16

8.16

Severability

16

8.17

Applicable Law

16

ARTICLE 9

Adoption and Execution.

16








ALLIANCE ONE INTERNATIONAL, INC.
PENSION EQUITY PLAN

INTRODUCTION

Alliance One International, Inc. (the “Corporation”) maintains the Alliance One
International, Inc. Pension Equity Plan (the “Plan”) to provide unfunded
supplemental retirement benefits to a select group of management and highly
compensated employees as such terms are used in sections 201, 301, and 501 of
the Employee Retirement Income Security Act of 1974.  The Plan was originally
effective January 1, 1986.  The Corporation previously amended the Plan on or
about August 25, 2004, March 11, 2005, May 24, 2006, and March 30, 2007.  During
the period from January 1, 2005 through December 31, 2008, the Plan has been
administered in good faith compliance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and guidance issued thereunder, including
but not limited to Internal Revenue Service Notices 2005-1, 2006-79, 2007-78 and
2007-86 and proposed and final regulations published under Section 409A of the
Code.

Except as otherwise specifically provided, the provisions of the Plan as amended
and restated herein are generally effective as of January 1, 2009, and are
intended to satisfy the requirements of Section 409A(a)(2), (3) and (4) of the
Code.  

The provisions of the Plan as amended and restated herein shall not apply to a
Grandfathered Participant who Retires on or after March 11, 2005 and prior to
April 1, 2007.  The rights and benefits of any such Grandfathered Participant
shall be determined in accordance with the terms and provisions of the amendment
to the Plan executed on May 24, 2006 (if the Participant Retires on or after May
24, 2006 and prior to April 1, 2007) or the amendment to the Plan dated March
11, 2005 (if the Participant Retires on or after March 11, 2005 and prior to May
24, 2006).

Participation in the Plan is frozen effective December 31, 2004.  In addition,
no Participant shall accrue additional benefits under this Plan on account of
Compensation paid after March 31, 2007.





ARTICLE 1
DEFINITIONS

1.01

Accounting Firm

Accounting Firm means the accounting firm, consulting firm or other qualified
service provider designated by the Corporation.

1.02

Administrator

Administrator means an administrative committee composed of the Corporation’s
Senior Vice President – Human Resources and Vice President – Compensation and
Benefits, provided that no member of such committee shall take part in any
discretionary administrative decision with respect to such member’s benefits (if
any) under the Plan.  Notwithstanding the foregoing, the Compensation Committee
in its discretion may remove or replace any member of the administrative
committee, or name a different committee or an individual to serve as
Administrator hereunder.

1.03

Affiliate

Affiliate means any related person or entity that along with the Corporation
would be considered a single employer under Code Section 414(b) or (c), provided
that in applying such rules the existence of a controlled group of corporations
or of a group of trades or businesses under common control shall be based on a
threshold of 50% instead of 80%.  A person or entity shall be considered an
Affiliate only during the time it would be considered a single employer with the
Corporation under such provisions.

1.04

Board

Board means the Board of Directors of the Corporation.

1.05

Cash Balance Plan

Cash Balance Plan means the Alliance One International, Inc. Pension Plan
(formerly known as the DIMON Incorporated Cash Balance Plan), and any successor
thereto.

1.06

Capped Parachute Payments

Capped Parachute Payments means the largest amount of Parachute Payments that
may be paid to the Participant without liability under Code Section 4999.

1.07

Cause

A Participant’s termination of employment will be deemed to have been “for
Cause” hereunder if the Administrator determines that the Participant’s
employment was terminated in whole or in part by reason of (i) one or more
violations of the Corporation’s Code of Conduct (as in effect from time to time)
or (ii) one or more violations of law (other than misdemeanor traffic
violations) that injure or damage the business reputation or prospects of the
Corporation or an Affiliate.







1.08

Change in Control

Effective on and after April 1, 2007, Change in Control means that (i) any
“person” (as such term is used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended) becomes the beneficial owner, directly or
indirectly, of securities of the Corporation representing more





than 30% of the aggregate voting power of all classes of the Corporation’s
voting securities on a fully diluted basis, after giving effect to the
conversion of all outstanding warrants, options and other securities of the
Corporation convertible into or exercisable for voting securities of the
Corporation (whether or not such securities are then exercisable); (ii) the
shareholders of the Corporation approve (A) a plan of merger, consolidation or
share exchange between the Corporation and an entity other than a direct or
indirect wholly-owned subsidiary of the Corporation or (B) a proposal with
respect to the sale, lease, exchange or other disposal of all, or substantially
all, of the Corporation’s property; or (iii) during any period of two
consecutive years (which period may be deemed to begin prior to the date of this
agreement), individuals who at the beginning of such period constituted the
Board, together with any new members of the Board whose election by the Board or
whose nomination for election by the shareholders of the Corporation was
approved by a majority of the members of the Board then still in office who
either were directors at the beginning of such period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board.

1.09

Code

Code means the Internal Revenue Code of 1986, as amended, or any successor
thereto, as in effect at the relevant time.

1.10

Compensation

Compensation means the taxable earnings for services rendered as an Employee and
paid in cash by the Corporation and its Affiliates to the Participant, plus
amounts deferred or contributed under Code Sections 401(k), 125, 129 or
132(f)(4) pursuant to the Participant’s salary reduction agreement, but
excluding commissions, extra pay for temporary foreign service, amounts paid as
special incentive bonuses under incentive programs established in connection
with the merger of Standard Commercial Corporation and DIMON Incorporated, and
severance or similar benefits paid by the Corporation or any Affiliate on
account of termination of employment.  Compensation shall not include any amount
paid or payable after March 31, 2007.

1.11

Compensation Committee

Compensation Committee means the Executive Compensation Committee of the Board
(or such other committee of the Board appointed by the Board to administer the
Plan).

1.12

Control Change Date

Control Change Date means the date on or after April 1, 2007, on which all of
the events necessary for a Change in Control have occurred.

1.13

Corporation

Corporation means Alliance One International, Inc. and any successor
corporation.

1.14

Credited Compensation

(a)

If the Participant dies or Retires prior to April 1, 2007, Credited Compensation
means 1.1% multiplied by years of Credited Service multiplied by the average of
the Compensation paid to the Participant with respect to periods of employment
with the Corporation or an Affiliate during the five consecutive Fiscal Years
during the last ten





Fiscal Years that the Participant was employed by the Corporation or an
Affiliate that yields the highest number.

(b)

If the Participant dies or Retires on or after April 1, 2007, Credited
Compensation means 1.1% multiplied by years of Credited Service multiplied by
the Participant’s Frozen Average Compensation.

1.15

Credited Service

Credited Service means a Participant’s total period of service as an Employee
who is compensated on a salaried basis, determined as of December 31, 2004, plus
the additional years of Credited Service, if any, that the Participant would
earn on account of continued employment as a salaried employee of the
Corporation after such date until the date the Participant would attain age 65.
 All periods of such service (whether or not consecutive or continuous) shall be
aggregated and twelve months of such service shall constitute a year of Credited
Service.

1.16

Employee

Employee means a person who is an employee of the Corporation or an Affiliate.

1.17

Excess Parachute Payment Amount

Excess Parachute Payment Amount means the excess of the total amount of
Parachute Payments over the amount of Capped Parachute Payments.

1.18

Fiscal Year

Fiscal Year means the Corporation’s taxable year for Federal income tax
purposes.

1.19

Frozen Average Compensation

Frozen Average Compensation means the average of the Compensation paid to the
Participant during the five consecutive Fiscal Years in the ten Fiscal Years
immediately preceding April 1, 2007, that yields the highest such average.

1.20

Grandfathered Participant

A Participant is a Grandfathered Participant only if and so long as all of the
following requirements are satisfied:

(a)

The entire benefit payable with respect to the Participant under this Plan was
earned and vested and no longer subject to a substantial risk of forfeiture as
of December 31, 2004, as determined in accordance with Code Section 409A and
applicable guidance thereunder;

(b)

No portion of the benefit payable with respect to the Participant under the Plan
has been materially modified after October 3, 2004, as determined in accordance
with Code Section 409A and applicable guidance thereunder; and

(c)

Code Section 409A does not otherwise apply to any portion of the Participant’s
benefit when the benefit becomes payable or benefit payments commence.





1.21

Joint and Survivor Annuity

Joint and Survivor Annuity means an annuity benefit under which equal monthly
installments are payable to the Participant during his lifetime and under which,
upon the earlier death of the Participant, monthly installments are payable to
the Surviving Spouse during her lifetime in an amount equal to 50% of the
Participant’s monthly payment.  The Joint and Survivor Annuity shall be
actuarially equivalent (using the actuarial assumptions and methods applicable
to the Cash Balance Plan) in value to the Participant’s Normal Retirement
Allowance.

1.22

Net After-Tax Amount

Net After-Tax Amount means the amount of any Parachute Payments or Capped
Parachute Payments, as applicable, net of taxes imposed under Code Sections 1,
3101(b) and 4999 and any State or local income taxes applicable to the
Participant as in effect on the date of the first payment under this Plan after
a Control Change Date. The determination of the Net After-Tax Amount shall be
made using the highest combined effective rate imposed by the foregoing taxes on
income of the same character as the Parachute Payments or Capped Parachute
Payments, as applicable, in effect for the year in which the determination is
made.

1.23

Normal Form

Normal Form means payment of a benefit in the form of a single life annuity
payable monthly and commencing as of the Participant’s Normal Retirement Date.

1.24

Normal Retirement Allowance

Normal Retirement Allowance means the benefit described in Section 3.01.

1.25

Normal Retirement Date

Provided that the Participant has met the vesting requirements of Section 4.01,
4.02 or 4.03, Normal Retirement Date means the first day of the month next
following the later of:

(a)

The Participant’s Separation from Service; or

(b)

The date the Participant has both attained age 60 (55 if the Participant had the
title of Senior Vice President or above with DIMON Incorporated (or one of its
predecessors) prior to July 1, 1995), and satisfied the rule of 85, or the date
the Participant would have satisfied such requirements but for his Separation
from Service.  The Participant will satisfy the rule of 85 when the sum of his
age (in years) and his Years of Service equals 85.

1.26

Offset Amount

Offset Amount means the sum of the benefits, if any, accrued for or on behalf of
a Participant under the Cash Balance Plan, the Alliance One International, Inc.
Global Pension Plan (or its successor) and the Alliance One Brasil Exportadora
de Tobacos Ltda Pension Plan (or its successor).  The Offset Amount shall be
expressed as a monthly amount that would be paid in the Normal Form.  To
calculate the Offset Amount, the Administrator shall convert each benefit that
is includible in the Offset Amount into an actuarially equivalent monthly
benefit expressed in the Normal Form, and then add such monthly amounts
together.  The following special rules shall apply:





(a)

The Offset Amount shall be determined as of the date of the Participant’s
Separation from Service or, for purposes of determining any benefit payable
under Section 3.03, the Participant’s death.

(b)

Actuarial equivalence shall be determined using the actuarial assumptions and
methods applicable to the Cash Balance Plan as of the Participant’s Separation
from Service or, for purposes of determining any benefit payable under Section
3.03, the Participant’s death.

(c)

The Administrator may adopt such procedures and conventions as it deems
necessary or appropriate to calculate the Offset Amount hereunder, including but
not limited to procedures and conventions for converting amounts expressed in
different currencies into the corresponding amounts expressed in the currency in
which Plan benefits will be paid.

1.27

Parachute Payment

Parachute Payment means a payment that is described in Code Section 280G(b)(2)
(without regard to whether the aggregate present value of such payments exceeds
the limit prescribed by Code Section 280G(b)(2)(A)(ii)). The amount of any
Parachute Payment shall be determined in accordance with Code Section 280G and
the regulations promulgated thereunder.

1.28

Participant

Participant means an Employee who satisfies the requirements of Article 2.

1.29

Plan

Plan means this Alliance One International, Inc. Pension Equity Plan.

1.30

Pro Ration Percentage

Pro Ration Percentage means the percentage determined by adding the “service
fraction” and the “age fraction” and dividing the sum by two.

(a)

In the case of a Participant who had the title Senior Vice President or above
with the Corporation or an Affiliate on July 1, 1995:

(i)

The “service fraction” is a fraction in which the numerator is the Years of
Service (in whole and fractional years, but not to exceed thirty) credited to
the Participant on the date of termination of employment with the Corporation
and its Affiliates and the denominator of which is thirty; and

(ii)

The “age fraction” is a fraction in which the numerator is the Participant’s age
(in whole and fractional years, but not to exceed fifty-five) on the date of
termination of employment with the Corporation and its Affiliates and the
denominator of which is fifty-five.

(b)

In the case of a Participant who is not described in paragraph (a) above:

(i)

The “service fraction” is a fraction in which the numerator is the Years of
Service (in whole and fractional years, but not to exceed twenty-five) credited
to the





Participant on the date of termination of employment with the Corporation and
its Affiliates and the denominator of which is twenty-five; and

(ii)

The “age fraction” is a fraction in which the numerator is the Participant’s age
(in whole and fractional years, but not to exceed sixty) on the date of
termination of employment with the Corporation and its Affiliates and the
denominator of which is sixty.

By way of illustration, a Participant who was not a Senior Vice President or
above on July 1, 1995, and who terminates employment at age fifty and after
completing eighteen Years of Service and after satisfying the vesting
requirements of Section 4.02 will have a “service fraction” of 18/25 and an “age
fraction” of 50/60 or 5/6. In that example, the Pro Ration Percentage is 77.7%
(18/25 plus 5/6) divided by 2 = (.72 plus .833) divided by 2.

1.31

Retirement, Retire, Retired or Retires

Retirement, Retire, Retired or Retires means the termination of a Participant’s
employment with the Corporation or an Affiliate for any reason other than the
Participant’s death prior to his Normal Retirement Date.

1.32

Separation from Service

Separation from Service means the Participant’s “separation from service” with
the Corporation and its Affiliates within the meaning of Code Section
409A(a)(2)(A)(i) and applicable regulations and other guidance thereunder.  A
Separation from Service shall not have occurred:

(a)

So long as the employment relationship is treated as continuing intact under
Treasury Regulation § 1.409A-1(h)(i); or

(b)

If the Participant continues to provide more than insignificant services as an
employee, consultant or other service provider to the Corporation or any
Affiliate.  The Participant will be deemed to be providing more than
insignificant services after a particular date unless the facts and
circumstances indicate that the Corporation and the Participant reasonably
anticipate that the level of bona fide services the Participant will perform
after such date would permanently decrease to no more than 20% of the average
level of the Participant’s bona fide services over the preceding 36-month
period.  The provisions of this paragraph shall be administered in a manner
consistent with Treasury Regulation § 1.409A-1(h)(ii).

1.33

Spouse or Surviving Spouse

Spouse means the person to whom the Participant is legally married on the date
the Participant Retires or dies.  Surviving Spouse means the Spouse, provided
that the Spouse survives the Participant.

1.34

Year of Service

Year of Service means a year of vesting service as determined under the Cash
Balance Plan.  If the Participant is not a participant in the Cash Balance Plan,
a Year of Service shall be twelve (12) months of active service as an Employee
of the Corporation and its Affiliates, whether or not consecutive.  An Employee
shall receive credit for one (1) month of active service for each calendar





month in which he performs substantial services for the Corporation or an
Affiliate, as determined by the Administrator.

ARTICLE 2
PARTICIPATION

Participation in the Plan shall be limited to Employees who were participating
in the Plan as of December 31, 2004.  A Participant shall cease to be a
Participant in the Plan on the date that he ceases to be an Employee unless, as
of that date, he is entitled to receive a benefit under the Plan in accordance
with Articles 3 and 4.

ARTICLE 3
RETIREMENT ALLOWANCE

3.01

Normal Retirement Allowance

Subject to the requirements and limitations of Article 4 and Section 8.01, a
Participant who Retires shall be entitled to receive a Normal Retirement
Allowance under the Plan.  The Normal Retirement Allowance is a monthly benefit
commencing in the month that includes the Participant’s Normal Retirement Date
and ending with the payment for the month in which the Participant dies.  The
Normal Retirement Allowance shall be paid in accordance with Section 3.02.

(a)

If a Participant Retires on or after satisfying the vesting requirements of
Section 4.01, the Normal Retirement Allowance is a monthly benefit which shall
be equal to the difference between (i) and (ii) below where

(i)

= the Participant’s Credited Compensation divided by twelve (12), and

(ii)

= the Offset Amount.

(b)

If a Participant Retires on or after satisfying the vesting requirements of
Section 4.02 but before satisfying the vesting requirements of Section 4.01, the
Normal Retirement Allowance is a monthly benefit which shall be equal to the
difference between (i) and (ii) below where

(i)

= the product of the Pro Ration Percentage times the Participant’s Credited
Compensation, divided by twelve (12), and

(ii)

= the Offset Amount.

3.02

Time and Form of Payment of Normal Retirement Allowance

(a)

If the Participant is married on his Normal Retirement Date, the Corporation
will pay the Normal Retirement Allowance to the Participant in the form of an
actuarially equivalent Joint and Survivor Annuity commencing in the month that
includes the Participant’s Normal Retirement Date.  

(b)

If the Participant is not married on his Normal Retirement Date, the Corporation
will pay the Normal Retirement Allowance to the Participant in the form of a
life annuity with monthly payments commencing in the month that includes the
Participant’s Normal Retirement Date.





(c)

If the Participant’s Normal Retirement Date is the date of the Participant’s
Separation from Service or within the six month period immediately following the
Participant’s Separation from Service, the Corporation shall withhold monthly
payments due during such period, and shall pay the amounts withheld in a single
sum with interest at an annual rate of 5% in the seventh month following the
Participant’s Separation from Service.

(d)

No benefits will be payable pursuant to Section 3.01 or 3.02 if the Participant
dies before his Normal Retirement Date.  If the Participant dies on or after his
Normal Retirement Date but before payments begin pursuant to paragraph (c)
above, any unpaid amounts as of the Participant’s date of death shall be paid to
the Participant’s Surviving Spouse at the same time such amounts would have been
paid to the Participant.  If the Participant does not have a Surviving Spouse,
such amounts shall be paid to the Participant’s estate at the same time such
amounts would have been paid to the Participant.

(e)

Notwithstanding any provision of the Plan to the contrary, except as required to
comply with Section 409A(a)(2)(B)(i), the provisions of the Plan as amended and
restated herein shall not cause any amounts otherwise payable to a Participant
in 2008 (under the terms of the March 30, 2007 amendment to the Plan) to be paid
after 2008, and shall not cause any amounts otherwise payable after 2008 (under
the terms of the March 30, 2007 amendment to the Plan) to be paid in 2008.

3.03

Pre-Retirement Death Benefit

If a Participant dies before his Normal Retirement Date but after the earlier of
attaining age fifty (50) or satisfying the vesting requirements of Section 4.01
or 4.02, a monthly allowance shall be paid to the Participant’s Surviving
Spouse, if any, commencing in the month immediately following the later of the
month in which the Participant would have attained age sixty (60) and the month
in which the Participant dies, and ending with the payment for the month in
which the Surviving Spouse dies.

(a)

If the Participant dies after attaining age fifty (50) but before attaining age
sixty (60), the monthly allowance payable to the Surviving Spouse shall be equal
to the monthly amount that would be payable to the Surviving Spouse under a
survivor annuity had the Participant Retired on his date of death, started
receiving payment of his Normal Retirement Allowance in the month in which he
attained age (60) in the form of an actuarially equivalent Joint and Survivor
Annuity, and died on the last day of such month.  




(b)

If the Participant dies on or after attaining age sixty (60), the monthly
allowance payable to the Surviving Spouse shall be equal to the monthly amount
that would be payable to the Surviving Spouse under a survivor annuity had the
Participant Retired on the day before his date of death and started receiving
payment of his Normal Retirement Allowance in the month of his Retirement in the
form of an actuarially equivalent Joint and Survivor Annuity, and died on the
last day of such month.

(c)

For purposes of this Section 3.03, the Normal Retirement Allowance shall be
calculated under Section 3.01(b) unless prior to his date of death the
Participant had satisfied the vesting requirements of Section 4.01, in which
case the Normal Retirement Allowance shall be calculated under Section 3.01(a).

No benefit shall be payable under this Section unless the Participant dies after
attaining age fifty (50) but before benefit payments have commenced pursuant to
Article 3.





3.04

Delay of Payments

Notwithstanding the foregoing provisions of Article 3, the Corporation will
delay any payment due to the Participant or Surviving Spouse hereunder if the
Administrator reasonably anticipates that the making of the payment will violate
Federal securities laws or other applicable laws, provided that any payment
delayed pursuant to this paragraph shall be paid at the earliest date at which
the Administrator reasonably anticipates that the making of the payment will not
cause such a violation.  If the making of a payment at the time specified under
the Plan would jeopardize the ability of the Corporation and its Affiliates to
continue as a going concern, the payment will be treated for purposes of this
Plan as made upon the date specified under the Plan if the payment is made
during the first taxable year of the Participant in which the making of the
payment would not have such effect.

3.05

Certain Retired Participants as of December 31, 2008

If the Participant and the Corporation have entered into a release agreement or
any other agreement (including but not limited to an amendment to an existing
employment agreement) in connection with the Participant’s Retirement on or
after January 1, 2005 and before January 1, 2009, and the provisions of the
release agreement specify the amount of the Participant’s Normal Retirement
Allowance and the amount of the surviving spouse’s death benefit, the amounts so
specified shall be deemed correct for purposes of Sections 3.01 and 3.02
hereunder.

ARTICLE 4
VESTING

4.01

Normal Vesting

No benefit will be payable to a Participant or Surviving Spouse under the
provisions of Sections 3.01 and 3.02 hereunder unless the Participant has
satisfied the vesting requirements of this Section 4.01 or Section 4.02.  A
Participant will satisfy the vesting requirements of this Section 4.01 if the
Participant remains actively employed by the Corporation or an Affiliate until
the earliest of:

(a)

March 31, 2012;

(b)

The date as of which the Participant has attained age sixty (60) and the sum of
the Participant’s age and the number of Years of Service credited to the
Participant equals or exceeds eighty-five (85); or

(c)

If the Participant had the title of Senior Vice President or above with DIMON
Incorporated (or one of its predecessors) prior to July 1, 1995, the date as of
which the Participant has attained age fifty-five (55) and the sum of the
Participant’s age and the number of Years of Service credited to the Participant
equals or exceeds eighty-five (85).

4.02

Change in Control

Subject to Sections 4.04 and 8.01, any Participant who is an Employee of the
Corporation or an Affiliate on a Control Change Date and who Retires before
satisfying the vesting requirements of Section 4.01 shall be entitled to a
Normal Retirement Allowance in accordance with Sections 3.01(b) and 3.02.





4.03

Transition Rules

Notwithstanding the provisions of Sections 4.01 and 4.02, any Participant who is
an Employee on May 13, 2005 shall be deemed to have satisfied the vesting
requirements of Section 4.02 and shall be entitled to a Normal Retirement
Allowance in accordance with Sections 3.01(b) and 3.02 if, on or before May 13,
2007 and before satisfying the vesting requirements of Section 4.01, the
Participant is terminated without Cause or the Participant resigns for Good
Reason.  For purposes of this Section 4.03, the terms “Cause” and “Good Reason”
shall have the meanings assigned to them under the amendment to the Plan
executed on May 24, 2006.

4.04

Forfeiture Upon Termination for Cause

Notwithstanding Sections 4.01and 4.02, if the Participant’s employment with the
Corporation or an Affiliate is terminated for Cause, all rights of the
Participant and any Surviving Spouse or other person claiming under or through
him hereunder shall be forfeited and no further payments hereunder (pursuant to
Article 3 or otherwise) shall be made to the Participant or any Surviving Spouse
or other person claiming under or through him.

ARTICLE 5
ADMINISTRATION OF THE PLAN

5.01

Powers of Administrator

The Plan shall be administered by the Administrator.  The Administrator shall
have the discretionary powers and authority as are necessary for the proper
administration of the Plan, including, but not limited to, the discretionary
power and authority to:

(a)

Interpret the Plan and other documents, decide questions and disputes, supply
omissions, and resolve inconsistencies and ambiguities arising under the Plan
and other documents, which interpretations and decisions shall be final and
binding on all Participants and beneficiaries;

(b)

Make any other determinations that it believes necessary or advisable for the
administration of the Plan;

(c)

Establish rules, regulations and forms of agreements and other instruments
relating to the administration of the Plan not inconsistent with the Plan;

(d)

Maintain any records necessary in connection with the operation of the Plan;

(e)

Retain counsel, employ agents, and provide for such clerical, accounting,
actuarial, and consulting services as it deems necessary or desirable to assist
it in the administration of the Plan;

(f)

Make benefit payments and determine benefit decisions upon claims and appeal to
the extent it has the authority to make such claim and appeal determinations
under Article 6; and

(g)

Otherwise administer the Plan in accordance with its terms.





5.02

Delegation

In its absolute discretion, the Administrator may delegate all or any part of
its authority hereunder and other administrative duties of the Administrator to
an employee or a committee composed of employees of the Corporation and all
reference to the Administrator in the Plan shall be deemed to include any such
delegate to the extent authorized by such delegation.  Decisions and
determinations made by the Administrator or an employee or committee of
employees acting within the scope of authority delegated by the Administrator
shall be final and binding upon all persons. No determination of the
Administrator in one case shall create a bias or retroactive adjustment in any
other case.

5.03

Costs

The costs of administering the Plan shall be borne by the Corporation.

5.04

Reliance

The Administrator shall be entitled to, in good faith, rely or act upon any
report or other information furnished to it by any officer or other employee of
the Corporation or any Affiliate, the Corporation’s independent certified public
accountants, or any executive compensation consultant, legal counsel, or other
professional retained by the Corporation or an Affiliate to assist in the
administration of the Plan.  To the maximum extent permitted by law, no person
serving as the Administrator (or a member of a committee acting as
Administrator), nor any person to whom ministerial duties have been delegated,
shall be liable to any person for any action taken or omitted in connection with
the interpretation and administration of the Plan.

5.05

Indemnification

The Corporation shall indemnify all of its and its Affiliates’ employees and
directors involved in the administration of the Plan (the “indemnified parties”)
against any and all claims, losses, damages, costs and expenses, including
attorney’s fees, incurred by the indemnified parties, and any liability,
including any amounts paid in settlement with the Corporation’s approval,
arising from an indemnified party’s action or failure to act, except when the
action or failure to act is judicially determined to be attributable to the
indemnified party’s gross negligence or willful misconduct.

5.06

Cooperation

To enable the Administrator to perform its functions, the Corporation and its
Affiliates shall supply full and timely information to the Administrator on all
matters relating to the compensation of all Participants, their retirement,
death or other reason for termination of employment, and such other pertinent
facts as the Administrator may require.

ARTICLE 6
CLAIM AND APPEAL PROCEDURES

The following claim and appeal procedure shall apply with respect to the Plan:

6.01

Filing of a Claim for Benefits

If the Participant or Surviving Spouse (the “claimant”) believes that he is
entitled to benefits under the Plan which are not being paid to him or which are
not being accrued for his benefit, he shall





file a written claim with the Administrator within sixty (60) days after the
latest date for payment of the claimed benefit under the terms of the Plan.

6.02

Notification to Claimant of Decision

Within 90 days after receipt of a claim by the Administrator (or within 180 days
if special circumstances require an extension of time), the Administrator shall
notify the claimant of its decision with regard to the claim.  In the event of
such special circumstances requiring an extension of time, there shall be
furnished to the claimant prior to expiration of the initial 90-day period
written notice of the extension, which notice shall set forth the special
circumstances and the date by which the decision shall be furnished.  If such
claim shall be wholly or partially denied, notice thereof shall be in writing
and worded in a manner calculated to be understood by the claimant, and shall
set forth: (i) the specific reason or reasons for the denial; (ii) specific
reference to pertinent provisions of the Plan on which the denial is based;
(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and (iv) an explanation of the procedure for review of
the denial.

6.03

Procedure for Appeal and Review

Within 60 days following receipt by the claimant of notice denying his claim, in
whole or in part, or, if such notice shall not be given, within 60 days
following the last date on which such notice could have been timely given, the
claimant may appeal denial of the claim by filing a written application for
review with the Appeals Committee.  Following such request for review, the
Appeals Committee shall fully and fairly review the original decision denying
the claim.  Prior to the decision of the Appeals Committee on review, the
claimant shall be given an opportunity to review pertinent documents and to
submit issues and comments in writing.  The members of the Appeals Committee
shall be the Corporation’s Chief Executive Officer, Chief Financial Officer, and
Chief Legal Officer.  In the event the claimant is a member of the Appeals
Committee or the claim relates to such member’s benefits under the Plan, such
member shall not participate in the Appeals Committee’s review or
decision-making with respect to the appeal.  In administering the Plan’s
procedures for appeals and in deciding the outcome of appeals, the Appeals
Committee shall have all of the powers and discretion of the Administrator.
















6.04

Decision on Review

The decision on review of a claim denied in whole or in part shall be made in
the following manner:

(a)

Within 60 days following receipt by the Appeals Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Appeals Committee shall notify the claimant in writing of its
decision with regard to the claim.  In the event of such special circumstances
requiring an extension of time, written notice of the extension shall be
furnished to the claimant prior to the commencement of the extension.  

(b)

With respect to a claim that is denied in whole or in part, notice of the
decision on review shall be written in a manner calculated to be understood by
the claimant and shall include specific reasons for the decision, reference to
specific Plan provisions on which the decision is based, a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records and other





information relevant to the claimant’s claim, and a statement describing the
claimant’s right to bring an action under Section 502(a) of ERISA.

(c)

The decision of the Appeals Committee shall be final and conclusive.

6.05

Action by Authorized Representative of Claimant

All actions set forth in this Article 6 to be taken by the claimant may likewise
be taken by a representative of the claimant duly authorized by him to act on
his behalf on such matters.  The Administrator may require such evidence as it
may reasonably deem necessary or advisable of the authority to act of any such
representative.

6.06

Exhaustion of Administrative Remedies and Deadline for Filing Suit

A claimant must exhaust his or her administrative remedies under the Plan before
filing a suit for benefits, and until the claimant exhausts such remedies he or
she shall be barred from filing suit to recover benefits under the Plan.  A
claimant who has exhausted his or her administrative remedies must file suit no
later than 180 days after the Appeals Committee makes a final determination to
deny the claim pursuant to Section 6.04, and a claimant who fails to file suit
within such time limit shall be forever barred from filing suit to recover on
the claim.

ARTICLE 7
TERMINATION, AMENDMENT OR MODIFICATION OF PLAN

7.01

Reservation of Rights

Subject to the limitations set forth in Section 7.02. the Compensation Committee
shall have the power to amend or terminate the Plan at any time for any reason.







7.02

Limitation on Actions

The rights of the Corporation set forth in the preceding Section are subject to
the following limitations:

(a)

The Compensation Committee shall take no action to amend or terminate the Plan
or decrease the benefit that would become payable or is payable, as the case may
be, with respect to a Participant or his Surviving Spouse after a Control Change
Date or after the Participant has satisfied the requirements of Section 4.01,
4.02 or 4.03 unless the Participant agrees to such amendment or termination in
writing.

(b)

No such action to amend or terminate the Plan shall have the effect of changing
the provisions of the Plan applicable to any Participant or Surviving Spouse in
a manner that would trigger the additional taxes provided under Code Section
409A(a)(1)(B).  

Notwithstanding the provisions of paragraph (a) above, the Compensation
Committee shall have the power to amend this Plan from time to time without the
consent of any Participant or other party to the extent the Compensation
Committee deems necessary or appropriate to preserve the intended tax treatment
of benefits payable hereunder.





ARTICLE 8
MISCELLANEOUS

8.01

Limitation on Benefits

(a)

This Section 8.01 shall apply only if:

(i)

Accelerating the vesting of the Participant’s benefits pursuant to Section 4.02
would cause any portion of the benefits payable under this Plan to constitute
Parachute Payments that are subject to the “golden parachute” rules of Code
Section 280G and the excise tax of Code Section 4999; and

(ii)

A reduction in the Parachute Payments would allow the Participant to receive a
greater Net After-Tax Amount than he would receive absent a reduction.

(b)

In the event of a Change in Control, the Accounting Firm will determine for each
Participant to whom Section 4.02 may apply:

(i)

The amount of Parachute Payments attributable to accelerating vesting of the
Participant’s benefits under this Plan upon the Change in Control;

(ii)

The total amount of any Parachute Payments that would payable to the Participant
on account of the Change in Control without regard to this Section;

(iii)

The Net After-Tax Amount attributable to the Participant’s total Parachute
Payments;

(iv)

The amount of the Participant’s Capped Parachute Payments;

(v)

The Net After-Tax Amount attributable to the Participant’s Capped Parachute
Payments; and

(vi)

The Excess Parachute Payment Amount.

(c)

The Participant will become fully vested under the Plan pursuant to Section 4.02
unless the Accounting Firm determines that the Capped Parachute Payments would
yield the Participant a higher Net After-Tax Amount.

(d)

No portion of the Participant’s benefit under the Plan shall vest on account of
the Change in Control if the Accounting Firm determines that the Capped
Parachute Payments would yield the Participant a higher Net After-Tax Amount,
and the amount determined under paragraph (b)(i) above is less than or equal to
the Excess Parachute Payment Amount.  However, this paragraph shall only apply
if the Participant’s benefits under this Plan and all other plans and
arrangements can be reduced to the Capped Parachute Payment amount.

(e)

If the Accounting Firm determines that the Capped Parachute Payments would yield
the Participant a higher Net After-Tax Amount, and the amount determined under
paragraph (b)(i) above is greater than the Excess Parachute Payment Amount, then
the vesting percentage in Section 4.02 shall be reduced below 100% to the extent
necessary so that the Participant only receives the Capped Parachute Payment
amount.





(f)

If the Administrator determines that the Participant’s Parachute Payments are
subject to reduction or modification under any other plan, agreement or
arrangement, the Administrator shall apply the provisions of this Plan
(including this Section 8.01) before applying the provisions of the other plans,
agreements or arrangements.  If another plan, agreement or arrangement contains
ordering rules that conflict with this Section 8.01, the Administrator shall
first apply the more recently adopted Parachute Payment limitations.

(g)

All determinations made by the Accounting Firm under this Section 8.01 are
binding on the Participant and the Corporation and its Affiliates.

(h)

The provisions of this Section 8.01 shall apply only if and to the extent such
application will not have the effect of delaying or accelerating any payment of
deferred compensation in violation of Code Section 409A.  The provisions of this
Section 8.01 shall be interpreted and implemented in a manner that will not
subject the Participant to the taxes imposed by Code Section 409A.

8.02

Unfunded Plan

The Corporation and its Affiliates have only a contractual obligation to make
payments of the benefits described in the Plan. All benefits are to be satisfied
solely out of the general corporate assets of the Corporation and its Affiliates
which shall remain subject to the claims of its creditors. No assets of the
Corporation or its Affiliates will be segregated or committed to the
satisfaction of any obligations to any Participant or Surviving Spouse under
this Plan. If the Corporation or an Affiliate, in its sole discretion, elects to
purchase life insurance on the life of a Participant in connection with the
Plan, the Participant must submit to a physical examination, if required by the
insurer, and otherwise cooperate in the issuance of such policy or his rights
under the Plan will be forfeited.







8.03

Other Benefits and Agreements

The benefits, if any, provided for a Participant or a Surviving Spouse under the
Plan are in addition to any other benefits available to such persons under any
other plan or program of the Corporation for its employees, and, except as
otherwise expressly provided in this Plan, the Plan shall supplement and shall
not supersede, modify or amend any other plan or program of the Corporation or
an Affiliate in which a Participant is participating.

8.04

Facility of Payments

If any individual entitled to receive a payment under the Plan shall be
physically, mentally or legally incapable of receiving or acknowledging receipt
of such payment, the Administrator, upon the receipt of satisfactory evidence of
incapacity and satisfactory evidence that another person or institution is
maintaining him and that no guardian or administrator has been appointed for
him, may cause any payment otherwise payable to him to be made to such person or
institution so maintaining him.  Payment to such person or institution shall be
in full satisfaction of all claims by or through the Participant to the extent
of the amount thereof.

8.05

Restrictions on Transfer of Benefits

No right, title or interest of any kind in the Plan shall be transferable or
assignable by a Participant or his or her Spouse or be subject to alienation,
anticipation, encumbrance, garnishment, attachment, levy, execution or other
legal or equitable process, nor subject to the debts, contracts, liabilities,
engagements or torts of any Participant or his or her Spouse.  Any attempt to
alienate, sell,





transfer, assign, pledge, garnish, attach or take any other action subject to
legal or equitable process or encumber or dispose of any interest in the Plan
shall be void.

8.06

No Guarantee of Employment

The Plan does not in any way limit the right of the Corporation or an Affiliate
at any time and for any reason to terminate the Participant’s employment or such
Participant’s status as an officer of the Corporation or an Affiliate. In no
event shall the Plan by its terms or implications constitute an employment
contract of any nature whatsoever between the Corporation or an Affiliate and a
Participant.

8.07

“Top Hat” Pension Benefit Plan

The Plan is an “employee pension benefit plan” within the meaning of ERISA.
 However, the Plan is unfunded and maintained for a select group of management
or highly compensated employees of the Corporation and its Affiliates and,
therefore, it is intended that the Plan will be exempt from Parts 2, 3 and 4 of
Title I of ERISA.  The Plan is not intended to qualify under Section 401(a) of
the Code.

8.08

Receipt and Release

Payments (in any form) to any Participant or Surviving Spouse in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims for the benefits to which the payments relate against the
Corporation and its Affiliates, and the Administrator may require such
Participant or Surviving Spouse, as a condition to such payments, to execute a
receipt and release to such effect.

8.09

Reliance on Data

The Corporation and the Administrator shall have the right to rely on any data
provided by the Participant or by any Surviving Spouse.  Such data provided by
the Participant shall be binding upon any party seeking to claim a benefit
through the Participant, and the Corporation and the Administrator shall have no
obligation to inquire into the accuracy of any representation made at any time
by the Participant or Surviving Spouse.

8.10

Withholding and Reporting

To the extent permitted under Code Section 409A and applicable regulations and
other guidance thereunder, the Corporation and its Affiliates shall have the
right to make such arrangements as they deem necessary or appropriate to deduct
or withhold from any and all payments made pursuant to the Plan (or from any
other compensation or benefits payable to the Participant or Surviving Spouse
under any other arrangement) any taxes required by law to be withheld from a
Participant or Surviving Spouse with respect to benefits accrued or paid under
this Plan.

8.11

Number and Gender

Wherever appropriate herein, words used in the singular shall be considered to
include the plural and words used in the plural shall be considered to include
the singular. The masculine gender, where appearing in the Plan, shall be deemed
to include the feminine gender and the feminine gender shall be deemed to
include the masculine gender.





8.12

Headings

The headings of sections and paragraphs herein are included solely for
convenience, and if there is any conflict between such headings and the text of
the Plan, the text of the Plan shall control.

8.13

Deferred Compensation

The Corporation intends that amounts payable to a Participant or Surviving
Spouse pursuant to the Plan shall not be included in income for federal, state
or local income tax purposes until the benefits are actually paid or delivered
to such Participant or Surviving Spouse.  Accordingly, this Plan shall be
interpreted and administered consistently with the requirements of Code Section
409A, as amended or supplanted from time to time, and current and future
guidance thereunder.  

8.14

No Tax Representations

The Corporation and the Administrator do not represent or guarantee to any
Participant or Surviving Spouse that any particular federal or state income,
payroll or other tax treatment will result from the Participant’s participation
in this Plan.  The Participant or Surviving Spouse is solely responsible for the
proper tax reporting and timely payment of any income tax or interest for which
the Participant or Surviving Spouse is liable as a result of the Participant’s
participation in this Plan.

8.15

Binding Effect

The Plan shall be binding upon and inure to the benefit of the Corporation and
its Affiliates, their respective successors and assigns, and on Participants and
Beneficiaries and their respective heirs, executors and legal representatives.  

8.16

Severability

If any provision of the Plan should for any reason be declared invalid or
unenforceable by a court of competent jurisdiction, the remaining provisions
shall nevertheless remain in full force and effect but shall be interpreted and
administered consistently with the requirements of Code Section 409A.

8.17

Applicable Law

The Plan shall be construed in accordance with and governed by the laws of the
State of North Carolina to the extent not superseded by federal law.





ARTICLE 9
ADOPTION AND EXECUTION.

The Executive Compensation Committee of the Board of Directors of Alliance One
International, Inc. authorized the amendment and restatement of the Plan on
November 6, 2008.  Pursuant to such authorization and as evidence of its
adoption of the Plan as amended and restated herein, Alliance One International,
Inc. has caused this instrument to be signed by its duly authorized
representative this 30th day of December, 2008.

ALLIANCE ONE
INTERNATIONAL, INC.

By

Michael K. McDaniel

Title

SVP Human Resources






